Title: From Alexander Hamilton to James Wilkinson, 26 May 1800
From: Hamilton, Alexander
To: Wilkinson, James


          
            Sir,
            Head Quarters Union Brigade May 26th. 1800
          
          It appears from the copy of a letter to you which Colonel Hamtramck has sent me that he is in doubt whether the order which I have given to retain the troops at Pittsburg which I have given him permits their being encamped at a small distance from the place.
          The object of the order was to prevent the sending of the troops to the lower parts of the Ohio. They can therefore be encamped in the vicinity of Pittsburg without any contravention of the order—The doubt of Col. Hamtramck is therefore unfounded—
          G. Wilkinson—
        